Citation Nr: 1021584	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-21 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
cervical spine injury.  

2.  Entitlement to service connection for residuals of a 
cervical spine injury.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim of service connection for 
residuals of a cervical spine injury.  The Veteran testified 
before the Board in February 2006. 

In a March 2007 decision, the Board declined to reopen the 
Veteran's claim for service connection for residuals of a 
cervical spine injury.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  In an August 2009 Decision and September 2009 Order, 
the Court reversed the March 2007 Board decision and remanded 
it for the Board to reopen the Veteran's claim for service 
connection for residuals of a cervical spine injury.


FINDINGS OF FACT

1.  The claim for service connection for residuals of a 
cervical spine injury was previously denied in a March 1983 
RO decision.  The Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in March 
1983 relating to service connection for residuals of a 
cervical spine injury is new and raises a reasonable 
possibility of substantiating the claim.  

3.  The Veteran's residuals of a cervical spine injury are at 
least as likely as not the result of his period of active 
service.
CONCLUSIONS OF LAW

1.  The March 1983 RO decision that denied service connection 
for residuals of a cervical spine injury is final.  New and 
material evidence has been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302, 20.1103 (2009).    

2.  The Veteran's current residuals of a cervical spine 
injury were incurred in or aggravated by his active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a March 1980 decision, the RO denied the Veteran's claim 
for service connection for residuals of a cervical spine 
injury.  The RO declined to reopen the claim for service 
connection for residuals of a cervical spine injury in March 
1983 and, most recently, in March 2005.  While the RO found 
that new and material evidence had not been submitted to 
reopen the Veteran's claim for service connection for 
residuals of a cervical spine injury, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in March 1983, the RO denied service 
connection for the Veteran's residuals of a cervical spine 
injury.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  Thus, the 
March 1983 rating decision denying service connection for 
residuals of a cervical spine injury became final because the 
Veteran did not file a timely appeal.      

The claim for service connection for residuals of a cervical 
spine injury may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in May 
2003.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the 
Veteran's post-service VA and private medical records, and 
the Veteran's statements.  The RO denied the claim because a 
March 1980 administrative decision had found that willful 
misconduct was the cause of the Veteran's 1978 automobile 
accident, and therefore any cervical spine injuries he had 
suffered as a result of the accident were not considered to 
have been incurred in the line of duty.  

The Veteran applied to reopen his claim for service 
connection for residuals of a cervical spine injury in May 
2003.  The Board finds that the evidence received since the 
last final decision is new and material because it raises a 
reasonable possibility of substantiating the Veteran's claim.  

As an initial matter, the Board notes that the RO has granted 
service connection for the Veteran's PTSD and alcohol abuse, 
as secondary to his service-connected PTSD.  In support of 
his application to reopen his claim for service connection, 
the Veteran submitted a private medical opinion from a 
therapist dated in April 2003.  The therapist stated that it 
was not uncommon for PTSD to have a profound impact on the 
progression of alcohol abuse and that this had been the case 
for the Veteran.  The therapist explained that the PTSD 
symptoms the Veteran experienced in service had profoundly 
affected his drinking at that time, causing an increase in 
the frequency and amount of alcohol that had been consumed 
and leading to a subsequent alcohol-related automobile 
accident.         

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
residuals of a cervical spine injury.  The claim was 
previously denied because the 1978 automobile accident in 
which the Veteran had injured his cervical spine was not 
considered to have been in the line of duty.  The Veteran has 
submitted evidence showing that the in-service automobile 
accident was not due to willful misconduct but was incurred 
in the line of duty because the Veteran's service-connected 
PTSD had profoundly impacted the increased amount of alcohol 
that he had consumed at the time of the automobile accident.     

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for 
residuals of a cervical spine injury is reopened.  38 C.F.R. 
§ 3.156(a).  

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without them.  38 C.F.R. 
§ 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).  

Service medical records show that the Veteran was involved in 
an automobile accident in November 1978.  According to the 
Statement of Medical Examination and Duty Status, the Veteran 
had been drinking earlier in the evening.  While he was 
subsequently driving two fellow servicemen home, he got into 
an accident when attempting to pass another vehicle and was 
thrown from his car.  At a December 1978 Medical Evaluation 
Board, the Veteran was diagnosed with cervical fracture and 
subluxation of C4-C5 with resultant quadriparesis and right 
incomplete Brown-Sequard syndrome.  He was recommended to be 
separated from service.  

A March 1980 administrative decision found that because the 
Veteran had been drinking on the night of his automobile 
accident in November 1978, the automobile accident was caused 
by willful misconduct, and therefore, the resulting cervical 
spine injuries were not considered to be incurred in the line 
of duty.  

Post-service VA and private medical records dated from June 
1982 to May 2008 show that the Veteran received intermittent 
treatment for seizure disorder, neck pain, and C5 Brown-
Sequard syndrome.

In an April 2003 letter, the Veteran's private therapist 
reported that the Veteran had grown up in a family with a 
history of alcohol problems, which had led to him youthful 
experimentation with alcohol and other drugs.  The therapist 
stated that during his period of service, the Veteran had 
experienced two motorcycle accidents and a separate personal 
trauma that had left him with PTSD.  The therapist reported 
that as the Veteran's PTSD symptoms escalated during service, 
his drinking also increased.  The therapist opined that it 
was not uncommon for PTSD to have a profound impact on the 
progression of alcohol abuse and that this was what had 
occurred in the Veteran's case.  The therapist explained that 
although the Veteran had a pre-existing susceptibility to 
alcohol dependence, his PTSD had profoundly increased both 
the amount and frequency of his alcohol consumption during 
service, which had subsequently led to an alcohol-related 
automobile accident that had resulted in a spinal cord 
injury, partial paralysis, and discharge from the military.  
The therapist stated that in terms of working in a chemical 
dependency treatment program, it was important to identify 
the stressors and co-existing factors that had contributed to 
the onset and progression of an alcohol or drug dependency in 
order to develop an accurate understanding of the 
individual's problems and provide a successful treatment 
plan.  The therapist concluded that while the Veteran needed 
to take care of his chemical health concerns, his primary 
mental health issue had been that of PTSD.  

The Veteran submitted lay statements dated in December 2002 
and February 2006 from his mother and friends in support of 
his claim.  These statements report that during his period of 
service and prior to his November 1978 automobile accident, 
the Veteran had seemed angry and depressed for some reason.  
The Veteran's friends stated that he had started drinking 
more often and that he had complained of having bad dreams 
and a strange out-of-body feeling ever since he had hit his 
head in a motorcycle accident.  The Veteran's mother reported 
that the Veteran had told her about how he had fallen in the 
emergency room in November 1978, causing him to become 
paralyzed from the neck down.  She stated that he had also 
told her about how on the night of November 1978, prior to 
the automobile accident, a police officer had put him in the 
driver's seat three miles from where the accident later 
occurred.  

The Veteran testified before the Board at a travel board 
hearing in February 2006.  Testimony revealed that the 
Veteran had been intoxicated on the night of the November 
1978 accident and that approximately three to four miles 
prior to the accident, a police officer had stopped the 
vehicle in which he was riding and directed him to drive the 
vehicle even though his blood alcohol level had been 0.23.  
He testified that action that was taken by the police was not 
noted in the investigation reports.  He also reported that he 
was not paralyzed on arrival at the military hospital 
immediately after the accident.  He stated that he was 
allowed to stand up and then fell and became paralyzed due to 
inadequate medical attention.  He testified that he again 
fell from his bed twenty days later and sustained additional 
injuries due to negligent care.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the April 2003 medical opinion stating 
that the Veteran's PTSD had profoundly increased both the 
amount and frequency of his alcohol consumption during 
service, which subsequently led to the alcohol-related 
November 1978 automobile accident, is probative and 
persuasive based on the therapist's thorough examination of 
the Veteran and the adequate rationale provided for the 
opinion.  In addition, there are no contrary competent 
medical opinions of record.  

The Board notes that the Veteran is service-connected for 
both PTSD and for alcohol abuse secondary to PTSD.  While the 
Veteran's November 1978 automobile accident was previously 
found to be due to willful misconduct and the resulting 
cervical spine injuries were not considered to be incurred in 
the line of duty, the competent medical evidence of record 
shows that the Veteran's service-connected PTSD had caused an 
increase in his alcohol consumption in service, which had led 
to an alcohol-related automobile accident in November 1978 in 
which the Veteran incurred cervical spine injuries.  
Therefore, the Board finds that the November 1978 automobile 
accident was not due to willful misconduct but was instead 
due to the Veteran's service-connected alcohol abuse and 
aggravated by his service-connected PTSD.  Because the 
November 1978 automobile accident was due to and the 
Veteran's service-connected disabilities, the incident is 
found to have been incurred in the line of duty, and the 
Veteran's resulting residuals of a cervical spine injury were 
incurred during his period of active service.       

Therefore, resolving all doubt in favor of the Veteran, the 
Board concludes that the Veteran's residuals of a cervical 
spine injury were incurred during active service.  Therefore, 
service connection for residuals of a cervical spine injury 
must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been presented, the claim of 
service connection for residuals of a cervical spine injury 
is reopened.  

Service connection for residuals of a cervical spine injury 
is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


